DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2021 has been entered because of a request for continued examination filed on June 30, 2021.
 
Election/Restrictions
Based on the present claim set, specifically amending withdrawn claims 13-15 to include the full probe structure that corresponds with the other independent claims, the restriction requirement has been withdrawn and claims 13-15 are now under examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, and 10-17 of U.S. Patent No. 10,551,220. Although the claims at issue are not identical, they are not patentably distinct from each other because:  (***Note that application 15/194080 from which patent 10,551,220 originated from was restricted, and the present application is a divisional application, but during both prosecution of the 15/194080 and the present application, the claims of each were significantly amended.  The claims in patent 10,551,220 and the present claims are not consonant with the original restriction requirement made on 15/194080, and thus, the present claims are eligible to be rejected under a double patenting rejection with respect to patent 10,551,220 – see MPEP 801.01 B).  
In regard to claim 1, patent 10,551,220 claims a capacitive measurement device for indicating when two surfaces moving relative to each other are spaced less than a predetermined distance, said capacitive measurement device comprising:
at least one probe comprising:
an elongated conductor;
an insulating core radially encasing at least a portion of said conductor;

an insulating interlayer radially encasing at least a portion of said conducting inner guard; and
a conducting sheath radially encasing at least a portion of said insulating interlayer,
wherein a portion of said conductor, the insulating core, and the conducting inner guard form a probe tip, the probe tip extending axially beyond the conducting sheath and the insulating interlayer, wherein the conductor, the insulating core, and the conducting inner guard form a continuous surface from a radially innermost portion of the probe tip to an outer diameter of the probe tip, said probe tip being carried by a first surface and extending the predetermined distance from the first surface, wherein said probe is configured to generate a signal when said probe tip is contacted by a second surface moving relative to said probe tip to thereby indicate that the first and second surfaces are spaced less than the predetermined distance (claim 1 of patent 10,551,220 – while the claim language of the patent is slightly more specific, and thus the scopes are not the same, they are not patentably distinct as all the limitations of this claim are present in patent 10,551,220).
In regard to claim 2, see claim 2 of patent 10,551,220 (the third surface in the  case of patent 10,551,220 would be the ground the machine is on).
In regard to claim 3, see claim 10 of patent 10,551,220 (the third surface in the  case of patent 10,551,220 would be the ground the machine is on).
	In regard to claim 4, see claim 11 of patent 10,551,220.

	In regard to claim 6, see claim 8 of patent 10,551,220.
	In regard to claim 7, see claim 1 of patent 10,551,220.
	In regard to claim 8, see claim 15 of patent 10,551,220.
	In regard to claim 9, see claim 12 of patent 10,551,220.
	In regard to claim 10, see claim 13 of patent 10,551,220.
	In regard to claim 11, see claim 14 of patent 10,551,220.
	In regard to claim 12, see claim 16 of patent 10,551,220.
	In regard to claim 13, patent 10,551,220 claims a real-time rub indicating system in a rotating machine comprising: a stationary component; a rotating component; and a probe carried by said stationary component and extending a predetermined distance from a portion of said stationary component, said probe being configured to generate an electrical signal when contacted by a portion of said rotating component to thereby indicate when the portion of said stationary component is spaced less than the predetermined distance from the portion of said rotating component, wherein the probe comprises a conductor, a core, an inner guard, an insulating interlayer, and a conducting sheath, wherein the conductor, the core, and the inner guard form a probe tip, the probe tip extending axially beyond the conducting sheath and the insulating interlayer, wherein the conductor, the core, and the inner guard form a continuous surface from a radially innermost portion of the probe tip to an outer diameter of the probe tip (claims 1 and 12, while the claims of patent 10,551,220 include more limitations all the limitations of this claim are also present, noting the capacitive 
	In regard to claim 14, see claims 12 and 13 of patent 10,551,220.
	In regard to claim 15, see claim 16 of patent 10,551,220.
	In regard to claim 16, see claims 1, 12, and 13 of patent 10,551,220.
	In regard to claim 17, see claim 13 of patent 10,551,220.
	In regard to claim 18, see claim 16 of patent 10,551,220.
	In regard to claim 19, patent 10,551,220 claims a capacitive measurement device for indicating when two surfaces moving relative to each other are spaced less than a predetermined distance, said capacitive measurement device comprising: at least one probe comprising: an elongated conductor; an insulating core radially encasing at least a portion of said conductor; a conducting inner guard radially encasing at least a portion of said insulating core; an insulating interlayer radially encasing at least a portion of said conducting inner guard; and a conducting sheath radially encasing at least a portion of said insulating interlayer, wherein a portion of said conductor, the insulating core, and the conducting inner guard form a probe tip, wherein the conductor, the insulating core, and the conducting inner guard form a continuous surface from a radially innermost portion of the probe tip to an outer diameter of the probe tip, said probe tip being carried by a first surface and extending the predetermined distance from the first surface, 
wherein said probe is configured to generate a signal when said probe tip is contacted by a second surface moving relative to said probe tip to thereby indicate that the first and second surfaces are spaced less than the predetermined distance, wherein the 

Response to Arguments
Because of the Applicants’ amendments and arguments the previous prior art rejections have been withdrawn.  
The claims would be allowable for similar reasons as the claims in application 15/194080 (now patent 10,551,220) were indicated as allowable, which in the case of the present application are:
In regard to claims 1, 13, and 19, the prior art does not teach or render obvious where the probe comprises a conductor, a core, an inner guard, an insulating interlayer, and a conducting sheath, wherein the conductor, the core, and the inner guard form a probe tip, the probe tip extending axially beyond the conducting sheath and the insulating interlayer, wherein the conductor, the core, and the inner guard form a continuous surface from a radially innermost portion of the probe tip to an outer diameter of the probe tip and in the combination as claimed.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/Primary Examiner, Art Unit 2896